DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  However, the Figures do not appear to show an articulated base for organ variability (claim 2).  Although a replacement Fig. 3A was filed on 25 November 2022, the newly labeled “base” still does not provide any detail regarding how it is “articulated…for organ orientation variability”.  Therefore, this feature must be shown or canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Abouna “Extracorporeal Liver Perfusion System…” in view of Friend (US 7410474) and Ott (US 20170015963).
	With respect to claim 1, Abouna discloses a system for maintaining an extracorporeal organ comprising an extracorporeal chamber that supports the organ.  The chamber is connected to a host using an extracorporeal cross-circulation circuit comprising a pump. This is shown in Fig. 1 and described on pages 1576-1579.  It is unclear, however, if the circuit is configured to auto-regulate blood flow using venous and arterial pressure sensors that determine the trans-organ blood pressure difference.
	Friend discloses a system for maintaining an extracorporeal organ comprising an extracorporeal chamber in communication with an extracorporeal cross-circulation circuit that includes a pump.  This is shown in Fig. 1.  Friend teaches in column 2, line 40 to column 4, line 42 and column 8, line 20 to column 9, line 48 that the circuit comprises auto-regulation of blood flow based on the trans-organ blood pressure difference between arterial and venous pressure (“A further aspect provides a method of perfusing a mammalian organ extracorporeally, which method includes pumping arterial blood inflow to the organ to maintain physiological pressure and variable flow in the artery of the organ and pumping venous outflow from the organ to maintain physiological pressure in the output vein of the organ, while allowing the organ to  autoregulate blood flow through itself to achieve physiological arterial flow”).  Friend teaches throughout column 2, line 40 to column 4, line 62 that the operation of the pump is adjusted based on a detected arterial and venous pressures, which strongly implies the provision of at least one arterial pressure sensor and at least one venous pressure sensor. 
	Ott discloses a system for maintaining an extracorporeal organ comprising an extracorporeal chamber in communication with an extracorporeal cross-circulation circuit that includes a pump.  Ott teaches in at least paragraphs [0014] and [0015] that an arterial pressure sensor is used to detect in-flow line pressure, and that a venous pressure sensor is used to detect out-flow pressure (“the arterial line includes a first pressure sensor and a first pump, each controlled by the controller, the venous line includes a second pressure sensor controlled by the controller”).  Paragraphs [0120]-[0129] state that operation of the pump is regulated using measurements obtained by the sensors, which may be utilized to determine the trans-organ blood pressure difference.
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Abouna circuit is configured to auto-regulate blood flow based on detected arterial and venous pressures using at least one arterial pressure sensor and at least one venous pressure sensor.  Friend teaches that this is beneficial because it allows the organ to operate under physiological pressure without forcing blood flow at any particular rate, which improves organ viability over time during preservation.  Column 3, lines 4-23 state that this technique is particularly well-suited for when the organ is connected to a living subject using the circuit.  Friend and Ott each show how it is important to adjust the operation of the fluid circuit pump based on a detected trans-organ blood pressure difference, and that this is accomplished using upstream and downstream pressure sensors.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.

	With respect to claim 5, Abouna, Friend and Ott disclose the combination as described above.  Abouna, Friend and Ott each additionally disclose a flow circuit comprising access ports for blood sampling, heparin and prostacyclin addition, and bile removal.  The references further disclose remote monitoring and control systems.

	With respect to claim 6, Abouna, Friend and Ott disclose the combination as described above.  Friend additionally teaches in at least column 3, lines 28-54 and column 8, lines 56-60 that the height of the organ chamber relative to the fluid source is adjusted to affect pressure and flow.  Accordingly, it would have been obvious to use an automated stand in communication with a power source to lift and lower the organ chamber.

	With respect to claim 21, Abouna, Friend and Ott disclose the combination as described above.  Ott further states that the organ may be a lung.

	With respect to claim 22, Abouna, Friend and Ott disclose the combination as described above.  The references teach that the systems are modelled to mimic in vivo conditions, which are generally characterized by a trans-organ blood pressure difference of about 5-15 mm Hg.  Ott, for example, states that human lungs normally are characterized by an arterial pressure of ≈ 13 mm HG and a venous pressure of ≈ 9 mm Hg.  Regardless, the Abouna pump is fully capable of being operated to produce a variety of different trans-organ pressure differentials.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Abouna “Extracorporeal Liver Perfusion System…” in view of Friend (US 7410474) and Ott (US 20170015963) as applied to claim 1, and further in view of Brassil (US 20110076666) and Owen (US 8349551).
	Abouna, Friend and Ott disclose the combination as described above, however do not expressly teach that the organ chamber includes a soft bladder, water recirculation means, an articulated base and single-use components.
	Brassil discloses a system for maintaining an extracorporeal organ comprising a chamber (Figure 1:100).  The chamber has a temperature-controlled interior maintained with recirculating temperature-controlled water through a heat exchanger (Figure 2:800).  This is described in at least paragraphs [0052]-[0053].  The chamber is constructed using sterilizable and/or single-use disposable components.
	Owen discloses a system for maintaining an extracorporeal organ in a temperature-controlled chamber (Figure 12:40).  The organ is supported on a size-specific negative-molded soft bladder (Figure 18A:1800).  The soft bladder is positioned on an articulated based to enable organ orientation variability.  This is described in at least column 10, line 61 to column 12, line 6.  Furthermore, the chamber is constructed using sterilizable and/or single-use disposable components. 
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the modified Abouna system includes temperature control and organ support elements that are commonly used during organ preservation.  Brassil and Owen show how it is important to tailor conditions to individual organs and organ types, and that this can be done by adjusting temperature and organ orientation while in the chamber.


Response to Arguments
In response to Applicant’s amendments filed 25 November 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Abouna with Friend and Ott.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799